240 F.2d 57
99 U.S.App.D.C. 371
Walter C. CLEAVER et al., Appellants,v.The CONFERENCE OF AFRICAN UNION FIRST COLORED METHODISTPROTESTANT CHURCH, a corporation, et al., Appellees.
No. 13135.
United States Court of Appeals District of Columbia Circuit.
Argued Oct. 5, 1956.Decided Dec. 31, 1956.

Mr. George B. Parks, Washington, D.C., with whom Mr. Henry Lincoln Johnson was on the brief, for appellants.
Mr. Louis L. Redding, of the bar of the Supreme Court of Delaware, pro hac vice by special leave of court, Wilmington, Del., with whom Mr. John H. Wilson, Washington, D.C., was on the brief, for appellees.
Before WASHINGTON, BASTIAN and BURGER, Circuit Judges.
PER CURIAM.


1
This is an appeal from a judgment of the United States District Court directing the defendants (appellants) to cease to use a certain church property in the District of Columbia in any manner inconsistent with or for any purposes other than the purposes of the corporate appellee, the general and governing religious organization.  The trial court held that the appellant corporation was a subordinate member, and that it had seceded from the general and governing organization.  Appellants claim that the findings of fact are not supported by the evidence, and that the conclusions of law are wrong.


2
We have examined the record and are of the opinion that the findings of fact of the trial court are amply supported by the evidence, that the conclusions of law are correct, and that the judgment must be and is


3
Affirmed.